Exhibit 99.1 Vision-Sciences Announces Revenue of $4.5 Million for Third Quarter and $12.1 Million for First Nine Months of Fiscal 2014 Orangeburg, NY – February 3, 2014 – Vision-Sciences, Inc. (NasdaqCM: VSCI), a leading provider of unique flexible endoscopic products utilizing its proprietary sterile disposable EndoSheath ® technology, today announced financial results for the third quarter and first nine months of fiscal year 2014, ended December 31, 2013. Third Quarter Fiscal Year 2014 Highlights ● Net sales increased by 14% to $4.5 million compared with $4.0 million in the third quarter of fiscal 2013; ● On a sequential basis, net sales increased by 14% compared with $4.0 million in the second quarter of fiscal 2014; ● Operating loss improved by 3% to $1.5 million compared to the same quarter last fiscal year; ● Net loss improved by 1% to $1.6 million, or ($0.03) per basic and diluted share, compared to the same quarter last fiscal year; ● Positive outcomes of a clinical study that evaluated the durability and microbial barrier properties of EndoSheath ® technology in the flexible cystoscopy setting were published in the peer-reviewed journal BMC Urology ; ● Launched an authorized fiber and video endoscope repair center for Europe; and ● Selected as preferred vendor for endoscopy equipment by 21st Century Oncology. First Nine Months of Fiscal Year 2014 Highlights ● Net sales increased by 9% to $12.1 million compared with $11.1 million in the first nine months of fiscal 2013; ● Operating loss improved by 20% to $5.2 million compared to $6.5 million in the same period last fiscal year; and ● Net loss improved by 37% to $5.3 million, or ($0.12) per basic and diluted share, compared to $8.5 million, or ($0.18) per basic and diluted share, in the same period last fiscal year. “I am pleased with the revenue growth we achieved this quarter on both a year-over-year and sequential basis,” commented Howard Zauberman, President and Chief Executive Officer of Vision-Sciences, Inc. “Our relationship with Stryker remains strong and we are pleased with their growth in ureteroscope placements, which continues to be a key driver of our revenues. We expect revenue growth in coming quarters will be consistent with the last nine months as we complete our turnaround, and seek to reduce our operating loss on a go-forward basis.” “Over the past four weeks, there have been several reported incidents of improper endoscope reprocessing and sterilization procedures in the U.S. and Canada. Media coverage of these incidents and the ongoing investigations has highlighted the public health impact and increased public awareness of this substantial, ongoing issue. These incidents reinforce the utility of our “always ready, always sterile” endoscope, employing our EndoSheath technology to significantly reduce the risk of cross-contamination,” concluded Mr. Zauberman. Page 1 Results of Operations Third Quarter Fiscal Year 2014 versus Third Quarter Fiscal Year 2013 Net sales in the third quarter of fiscal 2014 increased by 14% to $4.5 million as compared with $4.0 million in the same period a year ago, primarily attributable to higher sales of our endoscopes and EndoSheath technology in the urology market. Sequentially, net sales in the third quarter increased by 14% from $4.0 million in the second quarter of fiscal 2014. Net sales detail (in thousands, except for percentages) for the third quarters of fiscal years 2014 and 2013 were as follows: Three Months Ended December 31, Market/Category % (unaudited) (unaudited) Urology $ 2,097 $ 1,421 48 % ENT 386 398 -3 % TNE 361 385 -6 % Pulmonology 276 238 16 % Spine - - n/a Repairs, peripherals, and accessories 466 528 -12 % Total net medical sales 3,586 2,970 21 % Total net industrial sales 921 982 -6 % Net sales $ 4,507 $ 3,952 14 % Gross profit was $1.4 million in the third quarter of fiscal 2014, an increase of $0.2 million, or 22%, over the same period last year. Gross margin increased by 200 basis points to 30.6% in the third quarter of fiscal 2014 from 28.6% in the third quarter of fiscal 2013. The year-over-year improvement in the Company’s gross margin was primarily attributable to favorable manufacturing absorption from higher production of the Company’s urology endoscopes and EndoSheath technology. Selling, general and administrative (“SG&A”) expenses were $2.3 million in the third quarter of both fiscal years 2014 and 2013. As a percentage of net sales, SG&A decreased to 51% from 58% reported in the same period last fiscal year. Research and development (“R&D”) expenses were $0.6 million in the third quarter of fiscal 2014, an increase of $0.2 million, or 59%, over the same period last year, primarily due to the timing of development costs. As a percentage of net sales, R&D increased to 12% in the third quarter of fiscal 2014 from 9% reported during the same period last fiscal year. The Company’s operating loss improved by 3% to $1.5 million during the third quarter of fiscal 2014. Page 2 First Nine Months of Fiscal 2014 versus First Nine Months of Fiscal 2013 Net sales for the first nine months of fiscal 2014 increased by 9% to $12.1 million from $11.1 million reported during the first nine months of fiscal 2013. Similar to the third quarter sales results, the year-over-year growth was primarily attributable to higher sales of our endoscopes and EndoSheath technology in the urology market. Net sales detail (in thousands, except for percentages) for the first nine months of fiscal years 2014 and 2013 were as follows: Nine Months Ended December 31, Market/Category % (unaudited) (unaudited) Urology $ 5,614 $ 3,365 67 % ENT 1,128 1,417 -20 % TNE 944 895 5 % Pulmonology 757 525 44 % Spine - 440 -100 % Repairs, peripherals, and accessories 1,570 1,548 1 % Total net medical sales 10,013 8,190 22 % Total net industrial sales 2,114 2,897 -27 % Net sales $ 12,127 $ 11,087 9 % Gross profit was $3.7 million in the first nine months of fiscal 2014, an increase of $0.5 million, or 17%, over the same period last fiscal year. Gross margin increased by 200 basis points to 30.1% in the first nine months of fiscal 2014 from 28.1% in the first nine months of fiscal 2013. The year-over-year improvement in the Company’s gross margin was primarily attributable to favorable manufacturing absorption from higher production of the Company’s urology endoscopes and EndoSheath technology. SG&A expenses were $7.4 million for the first nine months of fiscal 2014, a decrease of $0.8 million, or 10%, compared to the same period last fiscal year. The decrease was primarily attributable to lower stock-based compensation expense and corporate compensation costs. As a percentage of net sales, SG&A decreased to 61% in the first nine months of fiscal 2014 from 74% as reported in the first nine months of fiscal 2013. R&D expenses were $1.4 million for the first nine months of both fiscal 2014 and 2013. As a percentage of net sales, R&D was 12% for the first nine months of both fiscal years 2014 and 2013. The Company’s operating loss improved by 20% to $5.2 million in the first nine months of fiscal 2014 from $6.5 million in the same period last fiscal year, primarily attributable to a $0.8 million reduction in operating expenses. At December 31, 2013, the Company had cash and cash equivalents of $1.1 million and working capital of $7.4 million, as compared to cash and cash equivalents of $0.8 million and working capital of $7.0 million at March 31, 2013. As of December 31, 2013, the Company had $1.5 million of capital available under a revolving convertible promissory note with Lewis C. Pell, the Company’s Chairman. Page 3 Conference Call Howard Zauberman, President and Chief Executive Officer, and Keith Darragh, VP, Finance, will host a conference call to discuss the third quarter and first nine months of fiscal 2014 financial results at 8:30 a.m. EST, on Tuesday, February 4, 2014. Conference dial-in: (877) 303-1595 International dial-in: (970) 315-0449 Conference ID: Webcast: http://ir.visionsciences.com/ An audio replay of the conference call will be available from 11:30 a.m. EST on Tuesday, February 4, 2014, through 11:59 p.m. EST on Tuesday, February 11, 2014 by dialing (855) 859-2056 from the U.S. or (404) 537-3406 from abroad. The audio webcast will also be available in the investor section of the Company’s website, www.visionsciences.com . About Vision-Sciences, Inc. Vision-Sciences, Inc. designs, develops, manufactures and markets products for flexible endoscopy. The Company’s unique product lines feature a streamlined visualization system and proprietary sterile disposable microbial barrier, known as EndoSheath ® technology, providing users with efficient and cost effective endoscope turnover while enhancing patient safety. Information about Vision-Sciences’ products is available at www.visionsciences.com . Vision-Sciences owns the trademarks Vision Sciences™ and Slide-On™ and the registered trademarks EndoSheath
